and therefore, we need not address it.   Bryant, 102 Nev. at 272, 721 P.2d

                         at 368. Accordingly, we

                                       ORDER the judgment of conviction AFFIRMED.




                                                                              J.
                                                   Hardesty


                          po„).
                         Parraguirre


                         cc: Hon. Douglas W. Herndon, District Judge
                              Sandra L. Stewart
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    9,*)
                    II